Exhibit 10.1

 

NANOGEN, INC.

 

6,802,721 Shares of Common Stock and

Warrants to Purchase 1,020,408 Shares of Common Stock

 

PLACEMENT AGENCY AGREEMENT

 

September 27, 2005

 

Seven Hills Partners LLC

Stonegate Securities, Inc.

c/o Seven Hills Partners LLC

88 Kearny Street, Fifth Floor

San Francisco, California 94108

 

Ladies and Gentlemen:

 

Nanogen, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to certain investors
(collectively, the “Investors”) up to 6,802,721 units (the “Units”), each Unit
consisting of (i) one share (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), and (ii) one warrant (the
“Warrants”) to purchase 0.15 shares of Common Stock in substantially the form
attached hereto as Exhibit A. The Company desires to engage Seven Hills Partners
LLC as its lead placement agent (“the “Lead Placement Agent”) and Stonegate
Securities, Inc. as its co-placement agent (the “Co-Placement Agent” and,
together with the Lead Placement Agent, the “Placement Agents”) in connection
with such issuance and sale. The shares issuable upon the exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the “Securities.”
The Units will not be issued or certificated. The Shares and the Warrants will
be issued separately and may be transferred separately. The Securities are
described more fully in the Registration Statement (as hereinafter defined).

 

The Company hereby confirms as follows its agreements with the Placement Agents:

 

1. Agreement to Act as Placement Agents; Representations and Warranties of the
Placement Agents. On the basis of the representations, warranties and agreements
of the Company herein contained and subject to all the terms and conditions of
this Agreement, the Placement Agents agree to act as the Company’s exclusive
placement agents in connection with the issuance and sale, on a best efforts
basis, by the Company of the Units to the Investors. Upon the occurrence of the
Closing (as hereinafter defined), the Company shall pay to the Placement Agents
4.8% of the total gross proceeds received by the Company from the sale of the
Units as set forth on the cover page of the Prospectus (as hereinafter defined).
Upon the exercise of any Warrant, the Placement Agents shall be entitled to
receive a cash fee equal to 4.8% of the funds received by the Company upon any
such exercise, payable immediately upon receipt by the Company to the Lead
Placement Agent. Each of the Placement Agents represents and warrants to the
Company that it is registered as a broker-dealer with the Securities and
Exchange Commission (the “Commission”) and all relevant states in which
registration is required in connection with the sale of the Units



--------------------------------------------------------------------------------

and is a member of the National Association of Securities Dealers, Inc. (the
“NASD”). The Co-Placement Agent hereby authorizes the Lead Placement Agent to
take such action on its behalf and to exercise such powers under this Agreement
as are provided to the Lead Placement Agent by the terms hereof, together with
such powers as are reasonably incidental thereto.

 

2. Delivery and Payment. Concurrently with the execution and delivery of this
Agreement, the Company, the Placement Agents and Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”), shall enter into an escrow agreement
substantially in the form of Exhibit B attached hereto (the “Escrow Agreement”),
pursuant to which an escrow account will be established, at the Company’s
expense, for the benefit of the Company and the Investors (the “Escrow
Account”). Prior to or on the Closing Date (as hereinafter defined), each of the
Investors will deposit in the Escrow Account an amount equal to the price per
Unit as shown on the cover page of the Prospectus multiplied by the number of
Units to be purchased by such Investor (such amounts in the aggregate are
hereinafter referred to as the “Escrow Funds”). At 12:00 p.m., Pacific time, on
September 28, 2005 or at such other time or times on such other date or dates as
provided in the Escrow Agreement (such date or dates are hereinafter referred to
as the “Closing Date”), the Escrow Agent will disburse the Escrow Funds from the
Escrow Account to the Company and the Lead Placement Agent as provided in the
Escrow Agreement and the Company shall deliver the Units to the Investors. The
Shares shall be delivered to the Investors through the facilities of The
Depository Trust Company’s DWAC system. Each Investor will receive from the
Company the Warrants purchased by the Investor promptly following the Closing.
The closing of the sale of the Units to the Investors (the “Closing”) shall take
place at the office of Morrison & Foerster LLP, 425 Market Street, San
Francisco, California 94105, or such other place as may be agreed upon by the
Company and the Lead Placement Agent. All actions taken at the Closing shall be
deemed to have occurred simultaneously. The parties agree that closing of the
purchase of the Units will be on an “any or all” basis such that there may be
more than one Closing or the Lead Placement Agent may specify a single Closing
at which the closing of the subscription for all Units shall occur.

 

The Shares and the Warrants shall be registered in such names and in such
denominations as the Lead Placement Agent shall request by written notice to the
Company.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agents that:

 

(a) Registration Statement. The Company has filed with the Commission a “shelf”
registration statement on Form S-3 (Registration No. 333-125975), which has
become effective, relating to the Securities, under the Securities Act of 1933,
as amended (the “Act”), and the rules and regulations (collectively referred to
as the “Rules and Regulations”) of the Commission promulgated thereunder. The
registration statement, as amended at the time it became effective, including
the exhibits and information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A or Rule 434(d)
under the Act, is hereinafter referred to as the “Registration Statement.” No
stop order suspending the effectiveness of the Registration Statement has been
issued and, to the Company’s knowledge, no proceeding for that purpose has been
initiated or threatened by the Commission. The Company, if required by the Rules
and Regulations, proposes to file the Prospectus (as hereinafter defined) with
the Commission pursuant to Rule 424(b) of the Rules and Regulations (“Rule
424(b)”). The

 

2



--------------------------------------------------------------------------------

Prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b), or, if the Prospectus is not to be filed with the Commission
pursuant to Rule 424(b), the Prospectus in the form included as part of the
Registration Statement at the time the Registration Statement became effective,
is hereinafter referred to as the “Prospectus,” except that if any revised
prospectus or prospectus supplement shall be provided to the Placement Agents by
the Company for use in connection with the offering and sale of the Units which
differs from the Prospectus (whether or not such revised prospectus or
prospectus supplement is required to be filed by the Company pursuant to Rule
424(b)), the term “Prospectus” shall be deemed to include such revised
prospectus or prospectus supplement, as the case may be, from and after the time
it is first provided to the Placement Agents for such use. Any preliminary
prospectus or prospectus subject to completion included in the Registration
Statement or filed with the Commission pursuant to Rule 424 under the Act is
hereafter called a “Preliminary Prospectus.” Any reference herein to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the last to occur of the effective date of the Registration Statement, the date
of the Preliminary Prospectus, or the date of the Prospectus, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the effective date of the Registration Statement, the date of such
Preliminary Prospectus or the date of the Prospectus, as the case may be, and on
or before the Closing Date, which is incorporated therein by reference and
(ii) any such document so filed. As used in this Agreement, the phrase
“disclosed in” as it relates to information disclosed in any document includes
any information included or incorporated by reference in such document.

 

(b) Registration Statement and Prospectus. When the Registration Statement
became effective, the Registration Statement (and any post-effective amendment
thereto), as amended or as supplemented if the Company shall have filed with the
Commission any amendment or supplement to the Registration Statement, complied
in all material respects with the Act and the Rules and Regulations, and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. Upon the filing or first delivery to the Investors of the
Prospectus, as of the date hereof, and at the Closing Date, the Prospectus (as
amended or as supplemented if the Company shall have filed with the Commission
any amendment or supplement to the Prospectus), complied and will comply in all
material respects with the Act and the Rules and Regulations, and did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein (in light of the circumstances under which they were made) not
misleading; except that no representation or warranty is made in this
Section 3(b) with respect to statements or omissions made in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agents expressly for inclusion in the Registration Statement or the Prospectus,
or any amendment or supplement thereto, as stated in Section 7(b) hereof. The
Company has not distributed any offering materials in connection with the
offering and sale of the Units other than the Registration Statement and the
Prospectus.

 

3



--------------------------------------------------------------------------------

(c) Subsidiaries. SynX Pharma, Inc., Epoch Biosciences, Inc., Nanogen Europe
B.V., Nanotronics, Inc., Nanogen Recognomics GmbH and Oy Jurilab Ltd are the
only subsidiaries of the Company. Except as set forth in the Prospectus, the
Company owns, directly or indirectly, all or a majority of the capital stock,
membership interests or partnership interests, as applicable, of each such
subsidiary free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction, and all the issued and outstanding
shares of capital stock, membership interests or partnership interest of each
such subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights. The capitalized term “Subsidiaries” or
“Subsidiaries” as used herein shall refer to the foregoing subsidiaries of the
Company other than Oy Jurilab Ltd.

 

(d) Financial Statements. The consolidated financial statements and the related
notes thereto of the Company included or incorporated by reference in the
Registration Statement and the Prospectus comply in all material respects with
the applicable requirements of the Act and the Exchange Act, as applicable, and
present fairly, in all material respects the consolidated financial position of
the Company and its Subsidiaries, taken as a whole, as of the dates indicated
and the results of their consolidated operations and the changes in their
consolidated cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby (except as
otherwise stated therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year end adjustments), and
the other financial and statistical information of the Company included or
incorporated by reference in the Registration Statement and the Prospectus has
been derived from the accounting records of the Company and its Subsidiaries and
presents fairly the information shown thereby. The pro forma financial
statements and other pro forma financial information, if any, included or
incorporated by reference in the Registration Statement and the Prospectus with
respect to the Company present fairly, and with respect the information shown
therein, have been prepared in accordance with the applicable requirements of
the Act and the Rules and Regulations with respect to pro forma financial
statements (including Article 11 of Regulation S-X) and have been properly
computed on the basis described therein. No other consolidated financial
statements or schedules of the Company or any other entity are required by the
Act or the Rules and Regulations to be included in the Registration Statement or
the Prospectus.

 

(e) No Material Adverse Change. Except as set forth in or otherwise contemplated
by the Registration Statement (exclusive of any amendment thereof but inclusive
of any report incorporated by reference therein on or prior to the date of this
Agreement) or the Prospectus (exclusive of any supplement thereto but inclusive
of any report incorporated by reference therein on or prior to the date of this
Agreement), since the date of the most recent financial statements of the
Company included or incorporated by reference in the Registration Statement and
the Prospectus and prior to Closing, (i) there has not been any change in the
capital stock of the Company (except for changes in the number of outstanding
shares of Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
shares of Common Stock outstanding on the date hereof) or long-term debt of the
Company or any of its Subsidiaries or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock; (ii) any material adverse change, or, to the knowledge of the
Company, any development that would result in a material adverse change in or
affecting the general affairs, business, properties,

 

4



--------------------------------------------------------------------------------

management, consolidated financial position, stockholders’ equity or results of
operations of the Company and its Subsidiaries taken as a whole (a “Material
Adverse Change”); (iii) neither the Company nor any of its Subsidiaries have
entered or will enter into any transaction or agreement, not in the ordinary
course of business, that is material to the Company and its Subsidiaries taken
as a whole or incurred or will incur any liability or obligation, direct or
contingent, not in the ordinary course of business, that is material to the
Company and its Subsidiaries taken as a whole; and (iv) neither the Company nor
any of its Subsidiaries has sustained or will sustain any material loss or
interference with its business from any force majeure, including fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in the Registration Statement and the Prospectus.

 

(f) Organization. Each of the Company and its Subsidiaries, respectively, is and
at the Closing Date will be, duly organized, validly existing as a corporation
or other business entity, as applicable, and in good standing under the laws of
its respective jurisdiction of organization, and each of the Company and its
Subsidiaries, respectively, is and at the Closing Date will be, duly qualified
as a foreign corporation for transaction of business and in good standing under
the laws of each other jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, and have, and at the Closing Date will have, all corporate or
other power and authority necessary to own or hold their respective properties
and to conduct their respective businesses as described in the Registration
Statement and the Prospectus, except where the failure to be so qualified or in
good standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect or would have a material adverse
effect on or affecting the general affairs, business, properties, management,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Effect”).

 

(g) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in or contemplated by the Registration Statement or the
Prospectus, are not subject to any preemptive or similar rights. The Company has
an authorized, issued and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates referred to therein
(other than the grant of additional options under the Company’s existing stock
option plans, or changes in the number of outstanding shares of Common Stock of
the Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, shares of Common Stock
outstanding on the date hereof) and such authorized capital stock conforms to
the description thereof set forth in the Registration Statement and the
Prospectus. The description of the securities of the Company in the Registration
Statement and the Prospectus is, and at the Closing Date will be, complete and
accurate in all material respects. Except as disclosed in or contemplated by the
Registration Statement or the Prospectus, as of the date referred to therein,
the Company did not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

5



--------------------------------------------------------------------------------

(h) Due Authorization and Enforceability. The Company has full legal power and
authority to enter into this Agreement and the Escrow Agreement (together, the
“Transaction Documents”) and the Warrants and to consummate the transactions
contemplated hereby and thereby by the Company. The Transaction Documents have
been duly authorized, executed and delivered by the Company and constitute
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as rights to indemnity
and contribution thereunder may be limited by federal or state securities laws
and matters of public policy and except as such enforceability may be subject to
the effect of applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and equitable principles of general
applicability. When the Warrants have been duly executed and delivered by the
Company to the Investors in accordance with this Agreement, the Warrants will
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as rights
to indemnity and contribution thereunder may be limited by federal or state
securities laws and matters of public policy and except as such enforceability
may be subject to the effect of applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and
equitable principles of general applicability.

 

(i) The Securities. The Shares and the Warrant Shares have been duly authorized
by the Company and, when issued and delivered and paid for as provided herein,
will be validly issued, fully paid and nonassessable and will conform to the
descriptions thereof disclosed in the Prospectus; and the issuance of the Shares
and the Warrant Shares is not subject to any preemptive or similar rights.

 

(j) No Violation or Default. Neither the Company nor any of its Subsidiaries is:
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect and, only with
respect to the Subsidiaries, in the case of clause (i) above, except for any
such violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(k) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale by the Company of the Shares
and the Warrant Shares and the consummation by the Company of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
Subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound or to
which any of the property or assets of the

 

6



--------------------------------------------------------------------------------

Company or any of its Subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its Subsidiaries; or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of each
of clauses (i) and (iii) above, for any such conflict, breach, violation,
default, lien, charge or encumbrance that would not, individually or in the
aggregate, have a Material Adverse Effect and, only with respect to the
Subsidiaries, in the case of clause (ii) above, except for any such violation
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(l) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale by
the Company of the Shares and the Warrant Shares and the consummation by the
Company of the transactions contemplated by the Transaction Documents, except
for the inclusion of the Shares and the Warrant Shares for quotation on the
NASDAQ National Market and such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the NASD in connection with the
distribution of the Units by the Placement Agents.

 

(m) Legal Proceedings. There are no legal, governmental or regulatory actions,
suits or proceedings pending, nor, to the Company’s knowledge, any legal,
governmental or regulatory investigations pending, to which the Company or any
of its Subsidiaries is a party or to which any property of the Company or any of
its Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, would reasonably
be expected by the Company to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under the
Transaction Documents; to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and (i) there are no current or pending
legal, governmental or regulatory investigations, actions, suits or proceedings
that are required under the Act to be disclosed in the Prospectus that are not
so disclosed; and (ii) there are no contracts or other documents that are
required under the Act to be filed as exhibits to the Registration Statement
that are not so filed.

 

(n) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its Subsidiaries, serves as the
Company’s independent registered public accounting firm (the “Accountants”) with
respect to the Company and its Subsidiaries as required by the Act.

 

(o) Title to Real and Personal Property. The Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property and good
and marketable title to all personal property owned by them, in each case free
and clear of all liens, encumbrances and claims except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries or (ii) would not, individually or in the
aggregate, have a Material Adverse Effect, and except as disclosed in the
Prospectus. Any real property leased by the Company and its Subsidiaries is held
by them under valid, existing and enforceable leases, without any liens,
restrictions, encumbrances or claims, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the

 

7



--------------------------------------------------------------------------------

Company or any of its Subsidiaries or (B) would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(p) Title to Intellectual Property. The Company and its Subsidiaries own or
possess adequate rights to use all patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”) necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect, and except as disclosed in the Prospectus. The
Intellectual Property of the Company does not, to the knowledge of the Company,
infringe or conflict with any right or valid and enforceable patent of any
Intellectual Property of any third party which is the subject of a patent
application known to the Company which could result in a Material Adverse
Effect, and, except as disclosed in the Prospectus, the Company and its
Subsidiaries have not received any written notice of any claim of infringement
or conflict which asserted Intellectual Property rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect. To the knowledge of the Company, no third
party, including any academic or governmental organization, possesses rights to
the Intellectual Property of the Company which, if exercised, could enable such
third party to develop products competitive to those of the Company or could
have a material adverse effect on the ability of the Company to conduct its
business in the manner disclosed in the Prospectus.

 

(q) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its Subsidiaries, on the other, which is required by the Act to be
disclosed in the Registration Statement and the Prospectus and is not so
disclosed.

 

(r) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities to be sold by the Company and the
application of the proceeds thereof as described in the Prospectus, will not be
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

(s) Taxes. The Company and its Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and paid all taxes
shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith; and no tax deficiency has been
determined adversely to the Company or any of its Subsidiaries which has had, or
would have, individually or in the aggregate, a Material Adverse Effect.

 

(t) Licenses and Permits. The Company and its Subsidiaries possess or have
obtained all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal, state,
local and foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties

 

8



--------------------------------------------------------------------------------

or the conduct of their respective businesses as described in the Registration
Statement and the Prospectus (the “Permits”), except where the failure to
possess, obtain or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received written notice of any proceeding relating to
revocation or modification of any such Permit or has any reason to believe that
such Permit will not be renewed in the ordinary course, except where such
revocation or modification of any such Permit or the failure to obtain any such
renewal would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(u) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would result in a Material Adverse Effect.

 

(v) Compliance With Environmental Laws. The Company and its Subsidiaries:
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses and
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, or other approvals or
any such liability as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(w) Compliance With ERISA. Each material employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is maintained, administered or contributed to by the
Company or any of its affiliates for employees or former employees of the
Company and its Subsidiaries has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

 

(x) Accounting Controls. The Company and its Subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to

 

9



--------------------------------------------------------------------------------

assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company and its Subsidiaries is made known to the
certifying officers by others within those entities and that such disclosure
controls and procedures are appropriate to allow timely decisions regarding
required disclosure to be included in the Company’s periodic filings under the
Exchange Act. The Company’s certifying officers have evaluated the effectiveness
of the Company’s disclosure controls and procedures as of the end of the quarter
ended June 30, 2005 (such date, the “Evaluation Date”). The Company presented in
its Form 10-Q for the quarter ended June 30, 2005 the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal control over financial reporting (as such term is defined in Exchange
Act Rules 13a-15 and 15d-15) or, to the Company’s knowledge, in other factors
that could significantly affect the Company’s internal controls.

 

(y) Insurance. The Company and its Subsidiaries carry, or are covered by,
insurance, including directors and officers liability insurance, in such amounts
and covering such risks as are adequate for the conduct of its businesses as
described in the Registration Statement and the Prospectus and the value of its
properties or as is customary for companies engaged in similar businesses in
similar industries.

 

(z) No Unlawful Payments. Neither the Company nor any of its Subsidiaries has at
any time during the last five years: (i) used any corporate funds for any
unlawful contribution to any candidate for public office; or (ii) made any
payment to any federal or state government officer or official or other person
charged with similar public duties, other than payments required or permitted by
the laws of the United States or any jurisdiction thereof.

 

(aa) No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its Subsidiaries or the Placement Agents for a brokerage commission, finder’s
fee or like payment in connection with the offering and sale of the Units.

 

(bb) No Registration Rights or Lock-Up Expirations. No person has the right to
require the Company or any of its Subsidiaries to register any securities for
sale under the Act by reason of the filing of the Registration Statement with
the Commission or by reason of the issuance and sale of the Securities, except
for rights which have been waived or complied with. No securities of the Company
are subject to a “lock-up” agreement or similar restriction on transfer that, in
whole or in part, expired within 30 days of the date hereof or is scheduled to
expire within 30 days of the date hereof, except as otherwise contemplated by
this Agreement.

 

(cc) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could cause or result in any stabilization or
manipulation of the price of the Shares.

 

10



--------------------------------------------------------------------------------

(dd) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward-Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the year ended December 31, 2004,
Quarterly Reports on Form 10-Q for the periods ending on March 31, 2005 and
June 30, 2005, and Current Reports on Form 8-K filed on July 6,
2004, December 21, 2004, January 11, 2005, June 10, 2005, and August 19, 2005
(i) are available for coverage of the safe harbor for forward-looking statements
set forth in Section 27A of the Act, Rule 175(b) under the Act, Section 21E of
the Exchange Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were
made by the Company with a reasonable basis and in good faith and reflect the
Company’s good faith reasonable best estimate of the matters described therein,
at the respective dates as of which such statements were made, and (iii) have
been prepared in accordance with Item 10 of Regulation S-K under the Act.

 

(ee) Contracts. All material contracts to which the Company is a party have been
duly authorized, executed and delivered by the Company, constitute valid and
binding agreements of the Company, assuming the due authorization, execution and
delivery by the counterparties thereto, and are enforceable against the Company
in accordance with the terms thereof, subject to the effect of applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
equitable principles of general applicability.

 

(ff) Certificates. No statement, representation or warranty made in the
certificate to be delivered to the Placement Agents pursuant to Section 6(h)
below will be, when made, inaccurate, untrue or incorrect in any material
respect.

 

(gg) Form S-3. The offering of the Securities would meet the requirements for
registration with the Securities and Exchange Commission on registration
statement Form S-3 pursuant to the standards for Form S-3 in effect prior to
October 21, 1992.

 

(hh) Compliance with Sarbanes Oxley and Listing Regulations. The Company is in
compliance in all material respects with all of the provisions of the Sarbanes
Oxley Act of 2002 (the “Sarbanes Oxley Act”) that are effective and applicable
to the Company as of the date hereof. The Common Stock is currently listed on
NASDAQ. The Company has not, in the 12 months preceding the date hereof,
received notice from NASDAQ, or any other securities exchange or self regulatory
organization on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such exchange or automated quotation system. The Company is in
compliance with all such listing and maintenance requirements, and is not aware
of any fact, circumstance or condition that would cause it to be out of
compliance in the foreseeable future with all such listing and maintenance
requirements.

 

11



--------------------------------------------------------------------------------

4. Further Agreements of the Company. The Company covenants and agrees with the
Placement Agents that:

 

(a) Effectiveness. The Registration Statement has become effective, and if Rule
430A under the Act (“Rule 430A”) is used or the filing of the Prospectus is
otherwise required under Rule 424(b), the Company will file the Prospectus
(properly completed if Rule 430A has been used) pursuant to Rule 424(b) within
the prescribed time period and will provide a copy of such filing to the
Placement Agents promptly following such filing.

 

(b) Amendments or Supplements. The Company will not, during such period as the
Prospectus would be required by law to be delivered in connection with sales of
the Securities by an underwriter or dealer in connection with the offering
contemplated by this Agreement, file any amendment or supplement to the
Registration Statement or the Prospectus, except as required by law, unless a
copy thereof shall first have been submitted to the Placement Agents within a
reasonable period of time prior to the filing thereof and the Placement Agents
shall not have reasonably objected thereto in good faith.

 

(c) Notice to Placement Agents. The Company will notify the Placement Agents
promptly, and will, if requested, confirm such notification in writing: (1) when
any post-effective amendment to the Registration Statement becomes effective,
but only during the period mentioned in Section 4(b); (2) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or for additional information relating to or in
connection with the sale of the Securities, but only during the period mentioned
in Section 4(b); (3) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose or the threat thereof, but only during the
period mentioned in Section 4(b); (4) of becoming aware of the occurrence of any
event during the period mentioned in Section 4(b) that in the judgment of the
Company makes any statement made in the Registration Statement or the Prospectus
untrue in any material respect or that requires the making of any changes in the
Registration Statement or the Prospectus in order to make the statements
therein, in light of the circumstances in which they are made, not misleading;
and (5) of receipt by the Company of any notification with respect to any
suspension of the qualification of the Securities for offer and sale in any
jurisdiction. If at any time during the period mentioned in Section 4(b) the
Commission shall issue any order suspending the effectiveness of the
Registration Statement in connection with the offering contemplated hereby, the
Company will make every reasonable effort to obtain the withdrawal of any such
order at the earliest possible moment. If the Company has omitted any
information from the Registration Statement, pursuant to Rule 430A, it will use
its best efforts to comply with the provisions of and make all requisite filings
with the Commission pursuant to said Rule 430A and to notify the Placement
Agents promptly of all such filings.

 

(d) Ongoing Compliance of the Prospectus. If, at any time when a Prospectus
relating to the Securities is required to be delivered under the Act, the
Company becomes aware of the occurrence of any event as a result of which the
Prospectus, as then amended or supplemented, would, in the reasonable judgment
of counsel to the Company or counsel to the Placement Agents, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or the Registration Statement, as then amended
or supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agents, include any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein not
misleading, or if for any other reason it is

 

12



--------------------------------------------------------------------------------

necessary, in the reasonable judgment of counsel to the Company or counsel to
the Placement Agents, at any time to amend or supplement the Prospectus or the
Registration Statement to comply with the Act or the Rules and Regulations, the
Company will promptly notify the Placement Agents and, subject to Section 4(b)
hereof, will promptly prepare and file with the Commission, at the Company’s
expense, an amendment to the Registration Statement (or a report to be filed and
incorporated by reference in the Registration Statement or the Prospectus) or an
amendment or supplement to the Prospectus that corrects such statement or
omission or effects such compliance and will deliver to the Placement Agents,
without charge, copies thereof in compliance with Section 4(e) below. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by the Placement Agents, and the Placement Agents agree to provide to
each Investor, prior to the Closing, a copy of the Prospectus and any amendments
or supplements thereto.

 

(e) Delivery of Copies. The Company will furnish and deliver to the Placement
Agents and counsel to the Lead Placement Agent without charge (i) signed copies
of the Registration Statement, including financial statements and schedules, and
all exhibits thereto and (ii) so long as a prospectus relating to the Securities
is required to be delivered under the Act, as many copies of each Preliminary
Prospectus or the Prospectus or any amendment or supplement thereto as the
Placement Agents may reasonably request.

 

(f) Compliance with Undertakings. The Company will comply with all of the
undertakings contained in the Registration Statement.

 

(g) Blue Sky Compliance. Prior to the sale of the Units to the Investors, the
Company will cooperate with the Placement Agents and their counsel in connection
with the registration or qualification of the Units for offer and sale under the
state securities or Blue Sky laws of such jurisdictions as the Placement Agents
may reasonably request; provided, that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action which would subject it to general service of
process in any jurisdiction where it is not now so subject.

 

(h) Use of Proceeds. The Company will apply the net proceeds from the offering
and sale of the Units in the manner set forth in the Prospectus under the
caption “Use of Proceeds.”

 

(i) NASDAQ National Market. The Company will use its best efforts to ensure that
the Shares and the Warrant Shares are quoted on the NASDAQ National Market at
the time of the Closing.

 

(j) Reports. For a period of three years from the Closing Date, the Company will
furnish to the Placement Agents, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Securities, other than any such reports or communications filed with or
furnished to the Commission pursuant to the Commission’s EDGAR system.

 

(k) Clear Market; Standstill.

 

(i) For a period of 30 days after the date hereof, the Company will not:
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to

 

13



--------------------------------------------------------------------------------

purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock; or (2) enter into any swap or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, without the prior written
consent of the Lead Placement Agent, other than (A) the Securities to be sold
hereunder, (B) securities required to be issued pursuant to contractual
obligations of the Company in effect as of the date hereof and disclosed to the
Lead Placement Agent or its counsel prior to the Closing, (C) securities issued
on a pro rata basis to all holders of a class of outstanding equity securities
of the Company, (D) securities issued in connection with strategic alliances,
acquisitions, mergers or similar agreements, (E) equity securities issued
pursuant to employee benefit or purchase plans (including plans adopted in
accordance with Rule 10b5-1 promulgated by the Commission under the Exchange
Act) in effect as of the date hereof, and (F) options issued to new employees of
the Company pursuant to the provisions of NASD Marketplace Rule
4350(i)(1)(A)(iv).

 

(ii) In addition to the restrictions set forth in paragraph (i) above, the
Company will not, except as otherwise contemplated herein, offer, announce the
intention to offer, or sell any shares of Common Stock, any securities
convertible into or exercisable or exchangeable for Common Stock or any other
equity securities of the Company as part of an equity financing of the Company,
other than in connection with (1) a consolidation or merger of the Company with
or into any other corporation or other entity, provided that such consolidation
or merger is not effected solely to merge or consolidate with a wholly-owned
subsidiary of the Company or (2) any acquisition of the capital stock or assets
of any other corporation or other entity, provided that such other corporation
or entity is not a wholly-owned subsidiary of the Company (the “Standstill”).
The Standstill shall terminate on the earlier to occur of (A) December 31, 2005
and (B) such date on which the average closing price for the Common Stock on the
Nasdaq National Market (or other market or exchange on which the Common Stock is
listed or quoted for trading on the date in question) for the twenty
(20) trading days immediately preceding such date is equal to or exceeds $4.00
per share.

 

5. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay all of its
costs and expenses incident to the performance of the obligations of the Company
under this Agreement, including but not limited to costs and expenses of or
relating to (i) the preparation and filing of the Registration Statement
(including each pre- and post-effective amendment thereto) and exhibits thereto,
each Preliminary Prospectus, the Prospectus and any amendment or supplement to
the Prospectus, and the photocopying of copies thereof, (ii) the preparation and
delivery of certificates representing the Securities, (iii) furnishing
(including costs of shipping and mailing) such copies of the Registration
Statement (including all pre- and post-effective amendments thereto), the
Prospectus and any Preliminary Prospectus, and all amendments and supplements to
the Prospectus, as may be requested for use in connection with the direct
placement of the Securities, (iv) the quotation of the Common Stock on the
NASDAQ National Market, (v) the registration or qualification of the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
designated pursuant to Section 4(g), including the reasonable fees,
disbursements and other charges of counsel to the Placement Agents in connection
therewith, not

 

14



--------------------------------------------------------------------------------

to exceed $5,000 (such amount exclusive of any filing fees) without the consent
of the Company, (vi) fees, disbursements and other charges of counsel to the
Company, (vii) fees and disbursements of the Accountants incurred in delivering
the letters described in Section 6(g) of this Agreement and (viii) the fees of
the Escrow Agent. It is understood, however, that except as provided in this
Section 5, Section 7 entitled “Indemnification and Contribution” and
Section 8(b), the Placement Agents shall pay all of its own expenses, including
the fees and disbursements of its counsel.

 

6. Conditions of the Obligations of the Placement Agents. The obligations of the
Placement Agents hereunder are subject to the following conditions:

 

(a) (i) No stop order suspending the effectiveness of the Registration Statement
shall have been issued, and no proceedings for that purpose shall be pending or
threatened by any securities or other governmental authority (including, without
limitation, the Commission), (ii) no order suspending the effectiveness of the
Registration Statement or the qualification or registration of the Securities
under the securities laws or Blue Sky laws of any jurisdiction shall be in
effect and no proceeding for such purpose shall be pending before or threatened
or contemplated by any securities or other governmental authority (including,
without limitation, the Commission), (iii) any request for additional
information on the part of the staff of any securities or other governmental
authority (including, without limitation, the Commission) shall have been
complied with to the satisfaction of the staff of the Commission or such
authorities and (iv) after the date hereof no amendment or supplement to the
Registration Statement or the Prospectus shall have been filed unless a copy
thereof was first submitted to the Lead Placement Agent and the Lead Placement
Agent did not object thereto in good faith.

 

(b) Since the respective dates as of which information is given in the
Registration Statement (exclusive of any amendment thereof) and the Prospectus
(exclusive of any supplement thereto), (i) there shall not have been a Material
Adverse Change, whether or not arising from transactions in the ordinary course
of business, in each case other than as set forth in or contemplated by the
Registration Statement (exclusive of any amendment thereof but inclusive of any
report incorporated by reference therein on or prior to the date of this
Agreement) or the Prospectus (exclusive of any supplement thereto but inclusive
of any report incorporated by reference therein on or prior to the date of this
Agreement), and (ii) the Company shall not have sustained any material loss or
interference with its business or properties from fire, explosion, flood or
other casualty, whether or not covered by insurance, or from any labor dispute
or any court or legislative or other governmental action, order or decree, which
is not set forth in the Registration Statement (exclusive of any amendment
thereof but inclusive of any report incorporated by reference therein on or
prior to the date of this Agreement) or the Prospectus (exclusive of any
supplement thereto but inclusive of any report incorporated by reference therein
on or prior to the date of this Agreement), if in the judgment of the Lead
Placement Agent any such development makes it impracticable or inadvisable to
consummate the sale and delivery of the Units to Investors at the public
offering price.

 

(c) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus (including, in each case, any report
incorporated by reference therein on or prior to the date of this Agreement),
there shall have been no litigation or other proceeding instituted against the
Company or any of its officers or directors in their capacities as

 

15



--------------------------------------------------------------------------------

such, before or by any federal, state or local court, commission, regulatory
body, administrative agency or other governmental body, domestic or foreign,
which litigation or proceeding is expected by management to have a Material
Adverse Effect.

 

(d) Each of the representations and warranties of the Company contained herein
shall be true and correct at the Closing Date, as if made on such date, and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with.

 

(e) The Placement Agents shall have received an opinion, dated the Closing Date,
of Morgan, Lewis & Bockius LLP, counsel to the Company, in form and substance
reasonably satisfactory to the Lead Placement Agent, with respect to the matters
set forth in Exhibit C hereto.

 

(f) The Placement Agents shall have received opinions, dated the Closing Date,
of O’Melveny & Myers LLP, Townsend and Townsend and Crew, LLP and McHale &
Slavin, P.A., each of which is intellectual property counsel to the Company, in
form and substance reasonably satisfactory to the Lead Placement Agent, with
respect to the matters set forth in Exhibit D hereto.

 

(g) Concurrently with the execution and delivery of this Agreement, or, if the
Company elects to rely on Rule 430A, on the date of the Prospectus, the
Accountants shall have furnished to the Placement Agents a letter, dated the
date of its delivery (the “Original Letter”), addressed to the Placement Agents
and in form and substance reasonably satisfactory to the Lead Placement Agent
containing statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters, provided that the Placement
Agents have made to the Accountants such representations as are required by the
Accountants in order to permit the Accountants to prepare and so deliver the
Original Letter. At the Closing Date, the Accountants shall have furnished to
the Placement Agents a letter, dated the date of its delivery, which shall
confirm, on the basis of a review in accordance with the procedures set forth in
the Original Letter, that nothing has come to their attention during the period
from the date of the Original Letter referred to in the prior sentence to a date
(specified in the letter) not more than five days prior to the Closing Date
which would require any change in the Original Letter if it were required to be
dated and delivered at the Closing Date.

 

(h) At the Closing Date, there shall be furnished to the Placement Agents a
certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, each in his
capacity as such, in form and substance reasonably satisfactory to the Placement
Agents to the effect that each signer has carefully examined the Registration
Statement and the Prospectus and that to each of such person’s knowledge:

 

(i) (A) (x) As of its effective date, the Registration Statement did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (y) as of the date of such certificate, the
Prospectus does not contain any untrue statement of

 

16



--------------------------------------------------------------------------------

a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (B) no event has
occurred as a result of which it is necessary to amend or supplement the
Prospectus in order to make the statements therein not untrue or misleading in
any material respect;

 

(ii) Each of the representations and warranties of the Company contained in this
Agreement are true and correct as if such representations and warranties were
made on the Closing Date;

 

(iii) Each of the covenants and agreements required in this Agreement to be
performed by the Company on or prior to the Closing Date and each condition
required herein to be fulfilled or complied with by the Company on or prior to
the Closing Date has been duly performed, fulfilled or complied with, in all
material respects;

 

(iv) (A) No stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued, and no proceedings for
that purpose shall be pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission), (B) no
order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Securities under the securities or Blue Sky
laws of any jurisdiction shall be in effect and no proceeding for such purpose
shall be pending before or threatened or contemplated by any securities or other
governmental authority (including, without limitation, the Commission), and
(C) any request for additional information on the part of the staff of any
securities or other governmental authority (including, without limitation, the
Commission) shall have been complied with to the satisfaction of the staff of
the Commission or such authorities; and

 

(v) Subsequent to the date of the most recent financial statements disclosed in
the Prospectus, there has been no material adverse change in the financial
position or results of operations of the Company, except as set forth in or
contemplated by the Prospectus.

 

(i) The Securities shall be qualified for sale in such states as the Placement
Agents may reasonably request and each such qualification shall be in effect and
not subject to any stop order or other proceeding on the Closing Date; provided
that in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action which would
subject it to taxation or general service of process in any jurisdiction where
it is not now so subject.

 

(j) The Company shall have furnished or caused to be furnished to the Placement
Agents such certificates, in addition to those specifically mentioned herein, as
the Lead Placement Agent may have reasonably requested as to the accuracy and
completeness, at the Closing Date, of any statement in the Registration
Statement or the Prospectus, as to the accuracy, at the Closing Date, of the
representations and warranties of the Company, as to the performance by the
Company of its obligations hereunder, or as to the fulfillment of the conditions
concurrent and precedent to the obligations hereunder of the Placement Agents.

 

17



--------------------------------------------------------------------------------

(k) The Lead Placement Agent shall have received an executed “lock-up”
agreement, in the form of Exhibit E hereto, from Howard Birndorf relating to
sales and certain other dispositions of shares of Common Stock or certain other
securities, and such lock-up agreement shall be in full force and effect on the
Closing Date.

 

7. Indemnification and Contribution.

 

(a) Indemnification of the Placement Agents. The Company agrees to indemnify and
hold harmless each Placement Agent and their respective affiliates, directors,
officers, employees, agents and each person, if any, who controls such Placement
Agent within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities, joint
or several (including, without limitation, reasonable fees of one outside legal
counsel and other expenses reasonably incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred) that arise out of, or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
the Prospectus (or any amendment or supplement thereto), or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information furnished
to the Company in writing by the Placement Agents expressly for use therein, it
being understood and agreed that the only such information furnished by the
Placement Agents consists of the information described as such in subsection
(b) below.

 

(b) Indemnification of the Company. Each Placement Agent, severally and not
jointly, agrees to indemnify and hold harmless the Company, its affiliates,
directors and officers who signed the Registration Statement, its employees,
agents and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information furnished to the Company in
writing by the Placement Agents expressly for use in the Registration Statement
or the Prospectus (or any amendment or supplement thereto), it being understood
and agreed that the only such information furnished by the Placement Agents
consists of the statements set forth under the heading “Plan of Distribution.”

 

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought,
threatened or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 7 except to the extent that it has
been prejudiced thereby; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section

 

18



--------------------------------------------------------------------------------

7. If any such proceeding shall be brought, threatened or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person, unless:
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reasonable and shall be paid or reimbursed as they are incurred. Any such
separate firm for the Placement Agents, their affiliates, directors, officers,
employees and agents and any control persons of the Placement Agents shall be
designated in writing by the Placement Agents and any such separate firm for the
Company, its directors, its officers who signed the Registration Statement, its
employees and agents, and any control persons of the Company shall be designated
in writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding with respect to which indemnification is available
hereunder that is effected without its written consent, but if any such
proceeding is settled with such consent or if there be a final judgment in any
such proceeding for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for the reasonable fees and expenses of counsel in
connection with any such proceeding as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such Indemnified Person, unless such
settlement (x) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

 

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages

 

19



--------------------------------------------------------------------------------

or liabilities referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Placement Agents on the other from the offering of the Units or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company on
the one hand and the Placement Agents on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agents on the other shall be deemed to be in the same respective proportions as
the net proceeds (before deducting expenses) received by the Company from the
sale of the Units and the total fee received by the Placement Agents in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Units. The relative
fault of the Company on the one hand and the Placement Agents on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e) Limitation on Liability. The Company and the Placement Agents agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph
(d) above. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) above
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Person (and not reimbursed
by the Indemnifying Person) in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall any
Placement Agent be required to contribute any amount in excess of the amount by
which the fees received by such Placement Agent hereunder with respect to the
offering of the Shares exceed the amount of any damages that such Placement
Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Placement Agent shall be
responsible in any way for the performance of the obligations of the other
Placement Agent hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations in Section 7(d) to
contribute are several in proportion to the respective agency fee received by
each of them and not joint.

 

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

 

20



--------------------------------------------------------------------------------

8. Termination.

 

(a) The obligations of the Placement Agents under this Agreement may be
terminated, in the absolute discretion of the Lead Placement Agent, at any time
prior to the Closing Date, by notice to the Company from the Lead Placement
Agent, without liability on the part of the Placement Agents to the Company if,
prior to delivery and payment for the Units: (i) trading in securities generally
shall have been suspended or limited or minimum or maximum prices shall have
been generally established on NASDAQ, the New York Stock Exchange, the American
Stock Exchange, the National Association of Securities Dealers Inc., the Chicago
Board Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of
Trade (each, a “Trading Market”), or additional material governmental
restrictions, not in force on the date of this Agreement, shall have been
imposed upon trading in securities generally by any of the foregoing Trading
Markets or by order of the Commission or any court or other governmental
authority; (ii) trading in the Common Stock of the Company shall have been
suspended by the Commission or by NASDAQ, or trading of any other securities
issued or guaranteed by the Company shall have been suspended on any Trading
Market or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal, New York
State or California authorities; or (iv) any change in the financial or
securities markets in the United States or any outbreak or escalation of
hostilities within or outside the United States, or declaration by the United
States of a national emergency or war or other calamity or crisis shall have
occurred, the effect of any of which is, in the sole judgment of the Lead
Placement Agent, material and adverse and makes it impracticable or inadvisable
to market the Units or proceed with the offering, sale or delivery of the Units
on the terms and in the manner contemplated by this Agreement and the
Prospectus.

 

(b) If this Agreement shall be terminated pursuant to any of the provisions
hereof (other than a termination of the Placement Agents’ engagement pursuant to
Section 8(a)), or if the sale of the Units provided for herein is not
consummated because any condition to the obligations of the Placement Agents set
forth herein is not satisfied or because of any refusal, inability or failure on
the part of the Company to perform any agreement herein or comply with any
provision hereof, the Company will, subject to demand by the Placement Agents,
reimburse the Placement Agents for all reasonable out-of-pocket expenses
incurred in connection herewith.

 

9. Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and, unless otherwise specified, shall be mailed or
delivered (a) if to the Company, at the office of Nanogen, Inc., 10398 Pacific
Center Court, San Diego, California 92121, Attention: Howard Birndorf, Chairman
and Chief Executive Officer (facsimile: (858) 410-4949), with a copy (which
shall not constitute notice) to Morgan, Lewis & Bockius LLP, One Market Plaza,
Spear Street Tower, San Francisco, CA 94105, Attention: Scott Karchmer, Esq.
(facsimile: (415) 442-1001), (b) if to the Lead Placement Agent, at the office
of Seven Hills Partners LLC, 88 Kearny Street, Fifth Floor, San Francisco,
California 94108, Attention: Kathryn E. Coffey (facsimile: (415) 869-6262), with
a copy (which shall not constitute notice) to Morrison & Foerster LLP, 425
Market Street, San Francisco, California 94105, Attention: Gavin B. Grover, Esq.
(facsimile: (415) 268-7522), or (3) if to the Co-Placement Agent, at the office
of Stonegate Securities, Inc., 5950 Sherry Lane, Suite 410, Dallas, Texas 75225,
Attention: Bob Blakely (facsimile: 214-987-1981), with a copy (which shall not
constitute notice) to Morrison & Foerster LLP, 425 Market Street, San Francisco,
California 94105,

 

21



--------------------------------------------------------------------------------

Attention: Gavin B. Grover, Esq. (facsimile: (415) 268-7522). All notices,
requests, consents and other communications hereunder shall be in writing, shall
be addressed to the receiving party’s address set forth above or to such other
address as a party may designate by notice hereunder, and shall be either
(i) delivered by hand, (ii) made by telex, telecopy, e-mail or facsimile
transmission, (iii) sent by recognized overnight courier, or (iv) sent by
registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder shall be deemed
to have been made (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if made by
telex, telecopy, e-mail or facsimile transmission, at the time that receipt
thereof has been acknowledged by electronic confirmation or otherwise, (iii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by registered or
certified mail, on the 5th business day following the day such mailing is made.

 

10. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company and the Placement Agents set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Placement Agents or any controlling person referred to in
Section 7 hereof and (ii) delivery of and payment for the Units. The respective
agreements, covenants, indemnities and other statements set forth in Sections 5,
7 and 8 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.

 

11. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Placement Agents, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the
indemnification and contribution contained in Sections 7(a) and (d) of this
Agreement shall also be for the benefit of the directors, officers, employees
and agents of the Placement Agents and any person or persons who control the
Placement Agents within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act and (ii) the indemnification and contribution contained in
Sections 7(b) and (d) of this Agreement shall also be for the benefit of the
directors of the Company, the officers of the Company who have signed the
Registration Statement, its employees and agents, and any person or persons who
control the Company within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act. No purchaser of the Units shall be deemed to be a successor
Investor by reason merely of such purchase.

 

12. Applicable Law. The validity and interpretations of this Agreement, and the
terms and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.

 

13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

22



--------------------------------------------------------------------------------

14. Entire Agreement; Amendments and Waiver. This Agreement constitutes the
entire understanding between the parties hereto as to the matters covered hereby
and supersedes all prior understandings, written or oral, relating to such
subject matter. The terms and provisions of this Agreement may be modified or
amended, or any of the provisions hereof waived, pursuant to the written consent
of the Company and the Lead Placement Agent.

 

[Remainder of Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Placement Agents.

 

Very truly yours,

Nanogen, Inc.

By:

       

Name:

   

Title:

 

Confirmed as of the date first

above mentioned:

Seven Hills Partners LLC

By:

       

Name:

   

Title:

Stonegate Securities, Inc.

By:

       

Name:

   

Title:

 

24